UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-182856 Marketkast, Incorporated (Exact name of registrant as specified in its charter) Florida 45-4632256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2295 S. Hiawassee Rd., Suite 414, Orlando, FL (Address of principal executive offices) (Zip Code) (816) 520-6469 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of December 20, 2012, there were 20,126,500 outstanding shares of common stock of the registrant, with no par value. MARKETKAST, INCORPORATED TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 Signatures 13 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. MARKETKAST INCORPORATED (a development stage company) BALANCE SHEETS September 30, June 30, (UNAUDITED) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Total Current Liabilities LONG TERM LIABILITIES Note payable STOCKHOLDERS' EQUITY Common Stock - No Par Value; Authorized: 100,000,000 Issued and Outstanding: 20,126,500 Paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 1 MARKETKAST INCORPORATED (a development stage company) STATEMENT OF OPERATIONS Three Months Ended September 30, 2012, and Inception (December 28, 2011) through September 30, 2012 (UNAUDITED) Three Months Inception Ended to September 30, September 30, REVENUE $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: GENERAL AND ADMINISTRATIVE EXPENSES TOTAL OPERATING EXPENSES OPERATING LOSS ) ) INTEREST EXPENSE LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS $ ) $ ) Net Loss Per Common Share, basic & diluted $ ) WeightedAverage Common Shares Outstanding, basic & diluted The accompanying notes are an integral part of these financial statements. 2 MARKETKAST INCORPORATED (a development stage company) STATEMENT OF CASH FLOWS Three Months Ended September 30, 2012, and Inception (December 28, 2011) through September 30, 2012 (UNAUDITED) Three Months Inception Ended to September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net cash (used in) operating activities $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Note payable Common shares issued for cash, net - Net cash provided by financing activities Net (decrease) increase in cash ) Cash - beginning balance - CASH ENDING BALANCE $ $ Cash paid for: Interest $
